Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.

2.  Claims 19-33 are pending.

3.  Applicant’s IDS, filed 3/18/2022, is acknowledged and has been considered. 

4.  Applicant has overcome the prior rejections under 35 USC 102 because applicant has cancelled the claims subject to the rejections. 

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2010/0331527, of record), in view Hickman et al. (US 9,109,010) and Kawai et al. (US 2015/0297820, of record).

With respect to claims 19-23 and 26-33, Davis teaches producing a bispecific antibody/Fc containing protein wherein the first polypeptide includes a first IgG1, IgG2 or IgG4 CH3 domain that includes a Protein A-binding determinant and a second polypeptide that includes a second IgG1, IgG3 or IgG4 CH3 that lacks the Protein A-binding determinant. (¶s44, 46, 65). (“a first polypeptide chain of the Fc region comprises a CH3 of IgG1, IgG2, or IgG4, and a second polypeptide chain of the Fc region comprises a CH3 of IgG3”).  As the first polypeptide chain includes a Protein A-binding determinant whereas the second polypeptide lacks the Protein A binding determinant, the first and second polypeptide chains are considered to have binding activity to the resin that are different from each other such that the second polypeptide “does not bind to the resin or shows weaker binding to the resin compared to the first polypeptide chain. 

Davis teaches that the inability of IgG3 to bind Protein A is determined by a single amino acid residue, Arg 435, which corresponding position in the other IgG subclasses is occupied by a histidine residue (His). (¶76). Accordingly, as Davis is considered to teach that the amino acid at position 435 according to EU number of the first polypeptide chain of the Fc region is His, and the amino acid at position 435 in the second polypeptide chain of the Fc region is Arg. 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation “measuring the heteromultimer protein’s dynamic binding capacity for the resin in Protein A column chromatography, wherein the heteromultimer protein has an increased dynamic binding capacity for the resin in Protein A column chromatography compared to the dynamic binding capacity for the resin in Protein A column chromatography of a protein containing two copies of the first Fc region” (claim 19, step (b) and claim 26, step (c)).

The teachings further differ in the “determining that the variant protein’s dynamic binding capacity on the Protein A chromatography column is higher than the starting protein’s dynamic binding capacity on the Protein A chromatography column (claim 26, step (d)); claim 29, step (d))

The teachings also differ in the recitation that the heteromultimer protein’s DBC for the resin in Protein A column chromatography is at least 5/L resin greater than that of the prion containing two copies of the first Fc region (claim 24) and is “at least 45 g/L resin at 5% breakthrough” (claim 25). 

Hickman teaches that it is advantageous to identify the dynamic binding capacity (DBC) of Protein A resins in order to tailor the purification to the particular antibody of interest. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included an additional steps of comparing the dynamic binding capacity of the modified bispecific antibody to an unmodified bispecific antibody to a Protein A column chromatography in a method of producing the modified bispecific antibody such that the modification results in a differential affinity for the column as taught by Davis.  Those of skill in the art would have had reason to do so because Hickman teaches that that it is advantageous to identify the DBC of the Protein A resin in order to tailor the purification to the particular antibody of interest. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The combined references still do not teach that the heteromultimer protein’s DBC for the resin for the Protein A column is at least 5 g/L resin greater than that of the protein containing two copies of the first Fc region (claim 24) or that the heteromultimer protein’s DBC for the resin is at least 45 g/L resin at 5% breakthrough.

Kawai teaches a Protein A adsorbent (Protein A resin) which absorbs IgG having a 5% DBC of IgG of not less than 60 g/L (“45 g/L or more at % breakthrough”) (claims 1-2, 4, 6-8, 17; ¶s53, 56, 60). Kawai further teaches methods of using the absorbent by passing through a column with the absorbent human polyclonal IgG, which is considered to be “an Fc region-containing polypeptide” wherein the Fc region “is a human IgG Fc region” (¶s125-129). The human polyclonal IgG solution is considered to be bound to the Protein A resin because Kawai teaches that it was subsequently eluted (¶128). 

Given that Kawai further teaches that it was well known that Protein A resins having said DBC were known in the art, there would also be a reasonable expectation of success of achieving the recited DBC using the same modified heteromultimer taught by Davis as a ligand for Protein A chromatography. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments as applied to the prior obviousness rejection were fully considered but were not considered persuasive.

Applicant assets that it is unexpected that the DBC of the bispecific antibody is higher than the DBC of the homodimers. 

This argument was not considered persuasive because the product (i.e., the heterodimeric Fc protein having the second polypeptide chain that does not bind to the resin or binds more weakly to the resin is exactly that described by Davis. Given the teachings of Hickman, one of skill in the art would consider it advantageous to measure the DBC of this heteromultimer in order to tailor the purification of the particular antibody of interest. 

7.  No claim is allowed.

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 26, 2022			/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644